Citation Nr: 0909214	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-08 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1. Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for lung disease claimed 
as chronic obstructive pulmonary disease and bronchoalveolar 
cell carcinoma.  

4. Entitlement to service connection for residuals of 
exposure to solvents, thinners, and paint.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1944 to October 1947 and from August 1948 to May 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Veteran did not appear for a hearing he had requested 
before a Veterans Law Judge scheduled in November 2008.  

In February 2009, the Veteran's representative submitted a 
motion to advance the Veteran's case on the Board's docket.  
For good cause shown, namely the Veteran's advanced age, the 
motion for advancement on the docket was granted in February 
2009.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. There is no competent medical evidence of current hearing 
loss for the purpose of VA disability compensation.

2. There is no competent medical evidence to show that the 
Veteran has tinnitus that is related to an injury, disease, 
or event of service origin.

3. The current lung disease, diagnosed as chronic obstructive 
pulmonary disease and bronchoalveolar cell carcinoma, was not 
affirmatively shown to have had onset during service; the 
current lung disease, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin.

4. There is no competent medical evidence to show that the 
Veteran has residuals of exposure to solvents, thinners, and 
paint that are related to an injury, disease, or event of 
service origin.

CONCLUSIONS OF LAW

1. A hearing loss disability was not due to disease or injury 
incurred in or aggravated by active service, and hearing loss 
of the sensorineural type may not be presumed to have been 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  

3. Lung disease, diagnosed as chronic obstructive pulmonary 
disease and bronchoalveolar cell carcinoma, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  

4. Residuals of exposure to solvents, thinners, and paint 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in August 2005, in June 2007, and in September 
2007.  The notice included the type of evidence needed to 
substantiate the claims, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The timing defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
August 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records.  The RO has also obtained VA records.  The Veteran 
has not identified any additional records for the RO to 
obtain on his behalf.  

VA has not conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  As for 
the hearing loss and tinnitus claims, the Veteran was 
scheduled for a VA examination in November 2007, specifically 
to evaluate the etiology of any hearing loss and tinnitus, 
but he did not appear for the examination.  The Veteran's 
representative was contacted in July 2008 to determine 
whether the Veteran wanted his examination rescheduled, but 
the representative indicated that the Veteran was out of town 
until September 2008 and it was unknown whether the 
examination should be rescheduled.  In a supplemental 
statement of the case mailed to the Veteran in August 2008, 
the RO requested that he notify it if he was willing to come 
for a rescheduled examination; otherwise, after 60 days his 
case would be certified to the Board.  The Veteran has not 
responded to the supplemental statement of the case, and he 
has not indicated any reason for his failure to report to the 
VA examination.  The duty to assist a claimant is not a one-
way street, and in this case the Veteran has failed to 
cooperate to the full extent in the development of his claim.  
Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).  In light of the foregoing, and in 
recognition of the fact that the present claim essentially 
arises out of an initial claim for compensation, the Board 
proceeds to review and decide the claim based on the evidence 
that is of record.  38 C.F.R. § 3.655.

As for the lung disease and chemical exposure claims, VA has 
not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection, but further development in this 
respect is not required for the following reasons.  There is 
no record of lung disease or a condition from exposure to 
solvents, thinners, and paint, or complaints relative 
thereto, during service.  Further, there is no competent 
evidence of persistent or recurrent symptoms relative to 
these disabilities from the time of service until many years 
later.  In short, the evidence does not indicate that the 
disabilities at issue may be associated with service.  Under 
these circumstances, a medical examination or medical opinion 
is not required for the claims under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss 

The Veteran asserts that he has hearing loss as a result of 
in-service acoustic trauma.  He claims that his exposure to 
excessive noise occurred while he was in charge of the 
ammunition room on board the USS Tucson.  He relates that on 
one particular occasion, when the ship was being commissioned 
in about 1945 or 1946, the five inch guns went off at such a 
close range (when he thought the firing had ended) that he 
was knocked down and his hearing did not return for two 
weeks.  He says that since then his hearing has never been 
the same.  

The Veteran served on active duty from August 1944 to October 
1947 and from August 1948 to May 1954.  Service treatment 
records do not show any complaint, finding, or diagnosis of 
hearing loss.  On physical examinations in July 1944, August 
1947, August 1948, and May 1954, the Veteran's hearing was 
15/15 for whispered and spoken voice (and 40/40 for watch and 
coin click in August 1947) in both ears.  

After service, the only medical records related to any 
hearing loss consist of a June 2005 VA outpatient record, 
which indicated on a primary care visit that the Veteran 
normally wore hearing aids.  There are no audiograms in the 
record.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There was no indication of a hearing 
difficulty during service, and there are no audiograms after 
service to show evidence of a hearing loss disability that 
meets the regulatory standards of 38 C.F.R. § 3.385. 

As the record now stands, there is no satisfactory proof that 
the Veteran has a current hearing loss disability that meets 
the VA standard of hearing disability under 38 C.F.R. § 
3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  In the absence of proof of present hearing 
loss disability under 38 C.F.R. § 3.385, there is no valid 
claim of service connection for hearing loss.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's representative has argued in July 2008 that the 
provisions of 38 U.S.C.A. § 1154(b) should be considered.  
The Veteran's service separation documents do not, in and of 
themselves, show combat service, and the Veteran has not 
asserted that he engaged in combat involving noise exposure.  
Even if there was documentation in the file that constitutes 
satisfactory evidence that the Veteran sustained acoustic 
trauma during combat, which is consistent with the 
circumstances, conditions, or hardships of his service, the 
presumption afforded under 38 U.S.C.A. § 1154(b) deals only 
with the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  Medical evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 521, 
522-24 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).



Regarding the Veteran's statements to the effect that he has 
hearing loss that is attributable to noise exposure during 
service, although the Veteran is competent to describe such 
symptoms as hearing difficulty, hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
hearing loss therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that that he has 
current hearing loss that either had onset during service or 
is related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, the 
preponderance of the evidence is against the claim of service 
connection for hearing loss, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

Similar to his hearing loss contentions above, the Veteran 
claims that he has tinnitus as a result of in-service 
acoustic trauma.  

The service treatment records do not show any complaint, 
finding, or diagnosis of tinnitus.  On physical examinations 
in July 1944, August 1947, August 1948, and May 1954, the 
Veteran's ears were clinically evaluated as normal.

After service, there are no records, including VA medical 
reports, to show that the Veteran has a diagnosis of 
tinnitus.  

On the evidence of record, tinnitus was not affirmatively 
shown to have been present during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  

As for service connection based on the documentation of 
tinnitus after service under 38 C.F.R. § 3.303(d), tinnitus 
is a condition under case law where lay observation has been 
found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Although the Veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an injury, disease, or event 
of service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.

For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that he has 
current tinnitus that is related to an injury, disease, or 
event of service origin.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

As with the hearing loss claim, the Veteran's representative 
argued in July 2008 that the provisions of 38 U.S.C.A. § 
1154(b) should be considered.  The Veteran's service 
separation documents do not, in and of themselves, show 
combat service, and the Veteran has not asserted that he 
engaged in combat involving noise exposure.  Even if there 
was documentation in the file that constitutes satisfactory 
evidence that the Veteran sustained acoustic trauma during 
combat, which is consistent with the circumstances, 
conditions, or hardships of his service, the presumption 
afforded under 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
Medical evidence of a current disability and a nexus to 
service is still required.  Wade v. West, 11 Vet. App. 302, 
306 (1998); Libertine v. Brown, 9 Vet. App. 521, 522-24 
(1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

As the Board may consider only independent medical evidence 
to support its finding on the question of a medical nexus or 
medical causation, where a lay assertion on medical causation 
is not competent evidence, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Lung Disease and Exposure to Chemicals

In his August 2005 application for benefits, the Veteran 
claimed that he had a spot on his left lung and breathing 
problems.  He asserted that he had managed the paint locker 
aboard ship, where he was exposed to different types of 
solvents, thinners, and paints.  The Veteran's 
representative, and not the Veteran himself, alleged in July 
2008 that the Veteran was also exposed to asbestos while 
serving aboard ships.

For the periods of the Veteran's service from August 1944 to 
October 1947 and from August 1948 to May 1954, the service 
treatment records do not show any complaint, finding, or 
diagnosis of a lung disability or disability related to 
exposure to chemicals, other than intermittent colds.  On 
physical examinations in July 1944, August 1947, August 1948, 
and May 1954, the Veteran's respiratory system was clinically 
evaluated as normal and chest X-rays were negative.  

After service, VA medical reports dated beginning in 2000 
show that the Veteran had lung abnormalities.  A left upper 
lung nodule was first found in August 2000 during a check up 
for another ailment.  In December 2000, it was noted that the 
Veteran had a history of smoking and that he had worked as a 
car mechanic for many years, during which he was uncertain 
about any exposure to asbestos.  Additional testing revealed 
diagnoses of chronic obstructive pulmonary disease and 
bronchoalveolar cell carcinoma of the lung.  The Veteran 
refused surgical intervention and over the years, until 
September 2006, X-rays showed that the pulmonary nodule 
remained stable.  In September 2006, slow growth of the 
nodule was documented.  Chronic obstructive pulmonary disease 
and malignant neoplasm of the bronchus and lung are listed as 
active medical problems.  

On the basis of the service treatment records, a lung disease 
or a disability caused by certain chemical exposures was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §3.303(a).  



Medical records do not show a lung disease until many decades 
after the Veteran's discharge from service.  As for residuals 
of an exposure to solvents, thinners, and paint, the medical 
evidence does not document a disability specifically 
attributable to exposure to such chemicals.  Considering this 
evidence in the context of service connection based on the 
initial documentation of a disability after service under 
38 C.F.R. § 3.303(d), there is no competent medical evidence 
of an association or link between the current lung disease, 
diagnosed as chronic obstructive pulmonary disease and 
bronchoalveolar cell carcinoma of the lung, and an 
established disease, injury, or event of service origin, 
including exposure to solvents, thinners, and paint as well 
as asbestos.  

With respect to asbestos exposure, the Veteran himself does 
not allege such, and his military records do not show 
evidence of asbestos exposure while he served as a 
boatswain's mate.  

To the extent that the Veteran relates his pulmonary 
disability to service, where as here the determinative issue 
involves a question of a medical diagnosis or medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation, not 
capable of lay observation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the 
Veteran is competent to describe such symptoms as breathing 
difficulty, as a lay person he is not competent to offer an 
opinion on medical causation.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current lung disease is 
causally related to service.

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claims as articulated above, the preponderance of 
the evidence is against the claims and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for lung disease including chronic 
obstructive pulmonary disease and bronchoalveolar cell 
carcinoma is denied.    

Service connection for residuals of exposure to solvents, 
thinners, and paint is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


